Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1, line 16-17; claim 17, lines 20-21; claim 19, line 25-26 is objected to because of the following informalities:  “wherein the value of the first angle and the value of the second angle are larger than 0 and smaller than 90 and the value of the first angle is different from the value of the second angle” should be - -wherein the first angle and the second angle are larger than 0 degrees and smaller than 90 degrees and the first angle is different from the second angle- -. Appropriate correction is required.
Claim 2, line 3-5; claim 18, line 3-5, claim 20, line 3-5 is objected to because of the following informalities:  “the value of the second angle is larger than the value of the first angle, making each second strut more inclined than each first strut with respect to the longitudinal direction of the main cylinder” should be - - the second angle is larger than the first angle, making each second strut more inclined than each first strut with respect to the longitudinal direction of the main cylinder - -. Appropriate correction is required.
Claim 9, line 6-12 is objected to because of the following informalities:  “the value of the third angle is larger than 0 and smaller than 90, the value of the second angle is larger than the value of the first angle, making each second strut is more inclined than each first strut, and the value of the third angle is larger than the value of the first angle and smaller than the value of the second angle, making each third strut is more inclined than each first strut and less inclined than each second strut” should be - -the third angle is larger than 0 degrees and smaller than 90 degrees, the second angle is larger than the first angle, making each second strut more inclined than each first strut, and the third angle is larger than the first angle and smaller than the second angle, making each third strut more inclined than each first strut and less inclined than each second strut- -. Appropriate correction is required.
Claim 10, line 4 is objected to because of the following informalities:  “a first angle” should be - -the first angle- -. Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7, 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Johnson (US 20050268618).
Regarding claim 1, Johnson discloses a combustor nozzle (Figure 3; 110) comprising: 
a main cylinder (The structure having Figure 3; 160); 
a nozzle shroud (Figure 3; 166) surrounding the main cylinder; and 
a fuel injection module (Figure 5.  Paragraph 0039) disposed between the main cylinder and the nozzle shroud to inject fuel (The fuel from Figure 5; 161 and 163), 
wherein the fuel injection module comprises: 
a plurality of first struts (Figure 5; 156) protruding from the main cylinder and having strut injection holes (Figure 5; 161) to inject the fuel, 
a first support tube (Figure 5; 153) coupled to outer ends of the first struts (The outer ends of the first struts), and 
a plurality of second struts (Figure 5; 157) protruding from the first support tube and having strut injection holes (Figure 5; 163) to inject the fuel, and 
wherein each of the first and second struts comprises a swirl guide (The portions of Figure 5; 156, 157 that is at and downstream of 159 in terms of the airflow through 116) inclined with respect to a longitudinal direction (The central axis of the main cylinder) of the main cylinder, the swirl guide for each first strut being inclined by a first angle (The first angle of the first struts) and the swirl guide for each second strut being inclined by a second angle (The second angle of the second struts) with respect to the longitudinal direction of the main cylinder,
wherein the first angle and the second angle are larger than 0 degrees and smaller than 90 degrees and the first angle is different from the second angle (Paragraph 0039).
Regarding claim 2, Johnson discloses the invention as claimed.
Johnson further discloses wherein the second angle is larger than the first angle, making each second strut more inclined than each first strut with respect to the longitudinal direction of the main cylinder (Paragraph 0039).
Regarding claim 3, Johnson discloses the invention as claimed.
Johnson further discloses wherein each of the first and second struts further comprises an inflow guide (The portions of Figure 5; 156, 157 that is upstream of 159 in terms of the airflow through 116) extending in the longitudinal direction of the main cylinder, and 
wherein the first angle is defined as an acute angle (The first angle for the first struts is an acute angle formed by an extension line of the inflow guide of the first struts and an extension line of the swirl guide of the first struts.  Paragraph 0039) formed by an extension line of the inflow guide of each first strut and an extension line of the swirl guide of each first strut, and the second angle is defined as an acute angle (The second angle for the second struts is an acute angle formed by an extension line of the inflow guide of the second struts and an extension line of the swirl guide of the second struts.  Paragraph 0039) formed by an extension line of the inflow guide of each second strut and an extension line of the swirl guide of each second strut.
Regarding claim 4, Johnson discloses the invention as claimed.
Johnson further discloses wherein a plurality of intermediate injection holes (The holes in Figure 4; 153 connecting 159 and 158) for injecting the fuel are formed in the first support tube.
Regarding claim 7, Johnson discloses the invention as claimed.
Johnson further discloses wherein an intermediate delivery passage (The holes in Figure 4; 153 connecting 159 and 158) is formed in each first support tube to circumferentially extend.
Regarding claim 8, Johnson discloses the invention as claimed.
Johnson further discloses wherein each of the first 20and second struts has a strut passage (Figure 4; 158, 159) formed to extend in a height direction (The height direction of the first struts) of each first strut, and the intermediate delivery passage is connected to the strut passage

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 9, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chila et al (US 20090056336 as referenced in OA dated 6/17/2022) in view of Beulow et al (US 20060248898).

    PNG
    media_image1.png
    733
    888
    media_image1.png
    Greyscale

Annotated Figure 7 of Chila

Regarding claim 1, Chila discloses a combustor nozzle (Figure 3; 110) comprising: 
a main cylinder (The structure having Figure 3; 160);
a nozzle shroud (Figure 3; 166) surrounding the main cylinder; and 
a fuel injection module (Figure 7; 350.  Paragraph 0031) disposed between the main cylinder and the nozzle shroud to inject fuel (The fuel from Figure 7; 350),
wherein the fuel injection module comprises: 
a plurality of first struts (The struts in Figure 7; 316) protruding from the main cylinder and having strut injection holes (Figure 5; 161 as applied to Figure 7.  Paragraph 0031 and 0032) to inject the fuel, 
a first support tube (The inner instance of Figure 7; 353) coupled to outer ends of the first struts (The outer ends of the first struts), and 
a plurality of second struts (The struts in Figure 7; 318) protruding from the first support tube and having strut injection holes (Figure 5; 163 as applied to Figure 7.  Paragraph 0031 and 0032) to inject the fuel, and 
wherein each of the first and second struts comprises a swirl guide (Annotated Figure 7; labeled swirl guide which applies to at least the first and second struts.  Paragraph 0017) inclined with respect to a longitudinal direction (The central axis of the main cylinder) of the main cylinder, the swirl guide for each first strut being inclined by a first angle (The first angle of the first struts) and the swirl guide for each second strut being inclined by a second angle (The second angle of the second struts) with respect to the longitudinal direction of the main cylinder,
wherein the first and second angles are in the same direction (Claim 12. Paragraph 0036).
Chila does not disclose wherein the first angle and the second angle are larger than 0 degrees and smaller than 90 degrees and the first angle is different from the second angle.
However, Beulow teaches a combustor nozzle (Figure 3; 10) comprising: 
a plurality of first struts (Figure 4; 72) protruding from a main cylinder (Figure 4; 44);
a plurality of second struts (Figure 4; 64) protruding from a first support tube (Figure 4; 68);
wherein each of the first and second struts comprises a swirl guide (The trailing end of the vanes of Figure 4; 72 and 64) inclined with respect to a longitudinal direction (The longitudinal direction of the main cylinder) of the main cylinder, the swirl guide for each first strut being inclined by a first angle (The first angle of the first struts) and the swirl guide for each second strut being inclined by a second angle (The second angle of the second struts) with respect to the longitudinal direction of the main cylinder, and 
wherein the first angle and the second angle are larger than 0 degrees and smaller than 90 degrees and the first angle is different from the second angle (Paragraph 0061 states 72 has an angle between 30 and 60 degrees.  For this rejection 72 has an angle of 30 degrees.   Paragraph 0052 states the 64 has an angle between 20 and 50 degrees.  For this rejection 64 has an angle of 50 degrees).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Chila wherein the first angle and the second angle are larger than 0 degrees and smaller than 90 degrees and the first angle is different from the second angle as taught by and suggested by Beulow because it has been held that applying a known technique, in this case Beulow’s angles for swirler vanes according to the steps described immediately above, to a known device, in this case, Chila’s combustor nozzle injector, ready for improvement to yield predictable results, in this case swirling the flow, was an obvious extension of prior art teachings, KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1396; MPEP 2143(D) (The modification uses swirler vane angles of 30 degrees, 50 degrees and 45 degrees for the first, second, and third struts of Chila).
Regarding claim 9, Chila in view of Beulow teaches the invention as claimed.
Chila further discloses the fuel injection module further comprises a second support tube (The radially outer instance of Figure 7; 353) configured to connect outer sides of the second struts and a plurality of third struts (The struts in Figure 7; 319) protruding from the second support tube, 
each third strut comprises a swirl guide (Annotated Figure 7; labeled swirl guide which applies to at least the first, second, and third struts.  Paragraph 0017) inclined by a third angle (The third angle of the third struts) with respect to the longitudinal direction of the main cylinder.
Chila does not disclose wherein the third angle is larger than 0 degrees and smaller than 90 degrees, 
the second angle is larger than the first angle, making each second strut more inclined than each first strut, and 
the third angle is larger than the first angle and smaller than the second angle, making each third strut more inclined than each first strut and less inclined than each second strut.
However, Beulow teaches wherein the fuel injection module further comprises a second support tube (Figure 3; 54, 52, and the wall where 60 protrudes radially outwards from with respect to the central axis of Figure 4) configured to connect outer sides of the second struts and a plurality of third struts (Figure 4; 60) protruding from the second support tube, 
each third strut comprises a swirl guide (The trailing end of the vanes of Figure 4; 60)inclined by a third angle (The third angle of the third struts) with respect to the longitudinal direction of the main cylinder, the value of the third angle is larger than 0 and smaller than 90 (Paragraph 0050 states 56 has an angle greater than or equal to 45 degrees.  For this rejection 56 has an angle of 45 degrees), 
the second angle is larger than the first angle, making each second strut more inclined than each first strut, and 
the third angle is larger than the first angle and smaller than the second angle, making each third strut more inclined than each first strut and less inclined than each second strut.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Chila wherein the third angle is larger than 0 degrees and smaller than 90 degrees, the second angle is larger than the first angle, making each second strut more inclined than each first strut, and the third angle is larger than the first angle and smaller than the second angle, making each third strut more inclined than each first strut and less inclined than each second strutas taught by and suggested by Beulow because it has been held that applying a known technique, in this case Beulow’s angles for swirler vanes according to the steps described immediately above, to a known device, in this case, Chila’s combustor nozzle injector, ready for improvement to yield predictable results, in this case swirling the flow, was an obvious extension of prior art teachings, KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1396; MPEP 2143(D) (This is the same modification as claim 1).
Regarding claim 10, Chila in view of Beulow teaches the invention as claimed.
Chila further discloses wherein each of the first, second, and third struts further comprises an inflow guide (Annotated Figure 7; labeled inflow guide which applies to at least the first, second, and third struts.  Paragraph 0017) extending in the longitudinal direction of the main cylinder, and 
the first angle is defined as an acute angle (The first angle for the first struts is an acute angle formed by an extension line of the inflow guide of the first struts and an extension line of the swirl guide of the first struts.  Paragraph 0039) formed by an extension line of the inflow guide of each first strut and an extension line of the swirl guide of each first strut, and the second angle is defined as an acute angle (The second angle for the second struts is an acute angle formed by an extension line of the inflow guide of the second struts and an extension line of the swirl guide of the second struts.  Paragraph 0039) formed by an extension line of the inflow guide of each second strut and an extension line of the swirl guide of each second strut, and the third angle is defined as an acute angle (The third angle for the third struts is an acute angle formed by an extension line of the inflow guide of the third struts and an extension line of the swirl guide of the third struts.  Paragraph 0039) formed by an extension line of the inflow guide of each third strut and an extension line of the swirl guide of each third strut.

Claim(s) 5, 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chila in view of Beulow as applied to claim 1 above, and further in view of Dinu et al (US 20060000216 as referenced in OA dated 6/17/2022).
Regarding claim 5, Chila in view of Beulow teaches the invention as claimed.
Chila further discloses a 10passage area (The passage area between the first and second support tube) formed between the first support tube and a second support tube (The radially outer instance of Figure 7; 353).
Chila in view of Beulow does not teach wherein a contraction region in which a passage area gradually decreases and an expansion region in which the passage area gradually increases are formed between the first support tube and a second support tube.
However, Dinu teaches a combustor nozzle (Figure 1; 20) comprising: 
a nozzle shroud (Figure 3; 36) surrounding a main cylinder (The central cylinder of Figure 3); and 
a fuel injection module (At least Figure 5; 60, 30, 32, 66) disposed between the main cylinder and the nozzle shroud to inject fuel,
wherein a contraction region (Figure 3; 44) in which a passage area gradually decreases (The passage area decreases to the throat Figure 4; 46) and an expansion region (Figure 3; 48) in which the 10passage area (The passage area increases from the throat Figure 4; 46) gradually increases are formed between a first support (The radial outer wall forming the passages of at least Figure 3; 44, 46, 48) and a second support (The radial inner wall forming the passages of at least Figure 3; 44, 46, 48).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Chila in view of Beulow to include a contraction region in which a passage area gradually decreases and an expansion region in which the passage area gradually increases are formed between the first support tube and a second support tube as taught by and suggested by Dinu in order to provide enhanced fuel/air mixing (Paragraph 0004 and 0019, The modification uses a venturi configuration between at least the first and second support tubes and places the fuel injection holes in the contraction region).
Regarding claim 6, Chila in view of Beulow and Dinu teaches the invention as claimed.
Chila in view of Beulow does not teach wherein the strut injection holes are formed in the contraction region.
However, Dinu teaches wherein injection holes (Figure 5; 66) are formed in the contraction region (Paragraph 0019).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Chila in view of Beulow wherein the strut injection holes are formed in the contraction region as taught by and suggested by Dinu in order to provide enhanced fuel/air mixing (Paragraph 0004 and 0019, This is the same modification as claim 5).

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moriya et al (US 20020192615 as referenced in OA dated 6/17/2022) in view of Johnson.
Regarding claim 1, Moriya discloses a combustor nozzle (Figure 9) comprising: 
a main cylinder (Figure 9; 2, 12, 1); 
a nozzle shroud (Figure 9; 3) surrounding the main cylinder; and 
a fuel injection module (Figure 9; 16, 2, 11) disposed between the main cylinder and the nozzle shroud to inject fuel (The fuel from Figure 9; 11), 
wherein the fuel injection module comprises: 
a plurality of first struts (Figure 9; 11a) protruding from the main cylinder and having strut injection holes (Figure 10; 5) to inject the fuel.
Moriya does not disclose a first support tube coupled to outer ends of the first struts, and 
a plurality of second struts protruding from the first support tube and having strut injection holes to inject the fuel, and 
wherein each of the first and second struts comprises a swirl guide inclined with respect to a longitudinal direction of the main cylinder, the swirl guide for each first strut being inclined by a first angle and the swirl guide for each second strut being inclined by a second angle with respect to the longitudinal direction of the main cylinder, and 
wherein the first angle and the second angle are larger than 0 degrees and smaller than 90 degrees and the first angle is different from the second angle.
However, Johnson teaches a combustor nozzle (Figure 3; 110) comprising: 
a main cylinder (The structure having Figure 3; 160); 
a nozzle shroud (Figure 3; 166) surrounding the main cylinder; and 
a fuel injection module (Figure 5.  Paragraph 0039) disposed between the main cylinder and the nozzle shroud to inject fuel (The fuel from Figure 5; 161 and 163), 
wherein the fuel injection module comprises: 
a plurality of first struts (Figure 5; 156) protruding from the main cylinder and having strut injection holes (Figure 5; 161) to inject the fuel, 
a first support tube (Figure 5; 153) coupled to outer ends of the first struts (The outer ends of the first struts), and 
a plurality of second struts (Figure 5; 157) protruding from the first support tube and having strut injection holes (Figure 5; 163) to inject the fuel, and 
wherein each of the first and second struts comprises a swirl guide (The portions of Figure 5; 156, 157 that is at and downstream of 159 in terms of the airflow through 116) inclined with respect to a longitudinal direction (The central axis of the main cylinder) of the main cylinder, the swirl guide for each first strut being inclined by a first angle (The first angle of the first struts) and the swirl guide for each second strut being inclined by a second angle (The second angle of the second struts) with respect to the longitudinal direction of the main cylinder,
wherein the first angle and the second angle are larger than 0 degrees and smaller than 90 degrees and the first angle is different from the second angle (Paragraph 0039).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Moriya to inlcude a first support tube coupled to outer ends of the first struts, and a plurality of second struts protruding from the first support tube and having strut injection holes to inject the fuel, and wherein each of the first and second struts comprises a swirl guide inclined with respect to a longitudinal direction of the main cylinder, the swirl guide for each first strut being inclined by a first angle and the swirl guide for each second strut being inclined by a second angle with respect to the longitudinal direction of the main cylinder, and wherein the first angle and the second angle are larger than 0 degrees and smaller than 90 degrees and the first angle is different from the second angle as taught by and suggested by Johnson in order to provide higher residual swirl and stronger recirculation and flame stabilization (Paragraph 0039.  The modification uses Figure 5 of Johnson as Figure 9; 11 in Moriya).

Claim(s) 11, 13, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moriya in view of Johnson as applied to claim 1 above, and further in view of Jackson et al (US 2174266 referenced in OA dated 6/17/2022).

    PNG
    media_image2.png
    284
    538
    media_image2.png
    Greyscale


Annotated Figure 7 of Jackson
Regarding claim 11, Moriya in view of Johnson teaches the invention as claimed.
Moriya further discloses wherein the main cylinder comprises an inner tube (Figure 9; 1) and an outer tube (Figure 9; 2) surrounding the inner tube, and 
a plurality of pegs (Figure 9; 16) for injecting the fuel to guide a flow of air (Figure 9; A) and mixing bars (Figure 9; 12) for mixing the air and the fuel injected from the pegs are installed between the inner tube and the outer tube.
 Moriya in view of Johnson does not teach wherein each of the mixing bars being twisted.
However, Jackson teaches a combustor nozzle (Figure 1; C, c, and c1) comprising: 
each of mixing bars (Figure 7; F) being twisted.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Moriya in view of Johnson wherein each of the mixing bars being twisted as taught by and suggested by Jackson in order to produce or increase turbulence (Page 1, right column, lines 10-20.  The modification uses the shape of the mixing bars as shown in Figure 7 of Jackson).
Regarding claim 13, Moriya in view of Johnson and Jackson teaches the invention as claimed.
Moriya further discloses wherein mixing part is fixed to a front of an associated one of the plurality of pegs (Figure 9; 12 is fixed to the entirety of 16 (including the front of 16) through 1).
Moriya in view of Johnson does not teach wherein each mixing bar comprises a twisted part and a first flat part fixed to a front of the twisted part, and the twisted part has a rear end fixed to a front of an associated one of the plurality of pegs.
However, Jackson teaches wherein each mixing bar 5comprises a twisted part (Annotated Figure 7; labeled first and second section) and a first flat part (Annotated Figure 7; labeled flat part) fixed to a front (The right end of the twisted part) of the twisted part, and the twisted part has a rear end (The left end of the twisted part)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Moriya in view of Johnson wherein each mixing bar 5comprises a twisted part and a first flat part fixed to a front of the twisted part, and the twisted part has a rear end as taught by and suggested by Jackson in order to produce or increase turbulence (Page 1, right column, lines 10-20.  This is the same modification as claim 11).
It is herein asserted that the combined invention of Moriya in view of Johnson and Jackson has the twisted part has a rear end fixed to a front of an associated one of the plurality of pegs because in Moriya the entire mixing bar is fixed to the entire peg through the inner cylinder (Figure 9; 1), so that using the shape of the mixing bar of Jackson in Moriya in view of Chila has the twisted part with a rear end fixed to a front of an associated one of the plurality of pegs.
Regarding claim 14, Moriya in view of Johnson and Jackson teaches the invention as claimed.
Moriya in view of Johnson does not teach wherein each mixing bar comprises a first section rotated by 180 degrees and a second section positioned in front of the first section and rotated by 180 degrees, the second section having a greater length than the first section.
However, Jackson teaches wherein the twisted part of each mixing bar comprises a first section (Annotated Figure 7; labeled first section) rotated by 180 degrees and a second section (Annotated Figure 7; labeled second section) 10positioned in front of the first section and rotated by 180 degrees, the second section having a greater length (The second section has a greater length than the first section) than the first section.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Moriya in view of Johnson wherein each mixing bar comprises a first section rotated by 180 degrees and a second section positioned in front of the first section and rotated by 180 degrees, the second section having a greater length than the first section as taught by and suggested by Jackson in order to produce or increase turbulence (Page 1, right column, lines 10-20.  This is the same modification as claim 11).

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moriya in view of Johnson and Jackson as applied to claim 11 above, and further in view of Parsania et al (US 20120186255 referenced in OA dated 6/17/2022).
Regarding claim 12, Moriya in view of Johnson and Jackson teaches the invention as claimed.
Moriya further discloses wherein each of the 25plurality of pegs includes a connection passage (The passage through Figure 9; 16) to supply the fuel to the fuel injection 27module.
Moriya in view of Johnson and Jackson does not teach wherein each of the 25plurality of pegs includes an injection passage to supply the fuel to an injection hole formed in an inner vane, the connection passage being separated from the injection passage.
However, Parsania teaches a combustor nozzle (Figure 2; 12) comprising: 
a main cylinder (Figure 2; 98, 100, 94); 
the main cylinder comprises an inner tube (Figure 2; 94) and an outer tube (Figure 2; 100 and 94) surrounding the inner tube, and 
20a plurality of pegs (Figure 2; 40) for injecting a second fuel (The fuel from Figure 2; 54) to guide a flow of air (Figure 2; 68) and fuel injected from the pegs are installed between the inner tube and the outer tube,
wherein each of the 25plurality of pegs includes a connection passage (Figure 2; 58) to supply fuel (Figure 2; 50, 52.  Paragraph 0020 states these can be the same fuel) to a fuel injection 27module (The injection module for Figure 2; 70, 74) and an injection passage (Figure 2; 56) to supply the fuel (The fuel from Figure 2; 70, 74) to an injection hole (Figure 2; 54) formed in an inner vane (Figure 2; 40 is an inner vane), the connection passage being separated from the injection passage.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Moriya in view of Johnson and Jackson wherein each of the 25plurality of pegs includes an injection passage to supply the fuel to an injection hole formed in an inner vane, the connection passage being separated from the injection passage as taught by and suggested by Parsania in order to swirl the air while mixing fuel and provide the same fuel independent from one another (Paragraph 0020, the modification makes the pegs vanes and has each vane having two independent fuel conduits).

Claim(s) 15, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moriya in view of Johnson and Jackson as applied to claim 11 above, and further in view of Mandai et al (US  20020011070 referenced in OA dated 6/17/2022)

    PNG
    media_image3.png
    499
    569
    media_image3.png
    Greyscale

Annotated Figure 12B of Mandai

Regarding claim 15, Moriya in view of Johnson and Jackson teach the invention as claimed.
Moriya in view of Johnson and Jackson does not teach wherein a torsional guide is installed between the mixing bars, and the torsional guide is twisted with 15respect to a central axis thereof.
However, Mandai teaches a combustor nozzle (Figure 1A; 14) comprising:
a plurality of pegs (Figure 12B; 30) and mixing bars (Figure 12B; 18 that is aligned to 30);
a torsional guide is installed between mixing bars (Figure 12B; 18 that is offset from 30), and the torsional guide is twisted with 15respect to a central axis (The central axis of Annotated Figure 12B; labeled first flat part) thereof.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Moriya in view of Johnson and Jackson wherein a torsional guide is installed between the mixing bars, and the torsional guide is twisted with 15respect to a central axis thereof as taught by and suggested by Mandai in order to suppress the effects of the pegs (Paragraph 0131.  The modification uses placement of vanes with respect to the pegs of Mandai in the combined invention of Moriya in view of Johnson and Jackson).
Regarding claim 16, Moriya in view of Johnson and Jackson and Mandai teach the invention as claimed.
Moriya in view of Johnson and Jackson does not teach wherein the torsional guide comprises a twisted part, a first flat part fixed to a front of the twisted part, and a second flat part fixed to a rear of the twisted part.
However, Mandai teaches wherein the torsional guide comprises a twisted part (The portion between Annotated 12B; labeled first flat part), a first flat part (Annotated 12B; labeled first flat part) fixed to a front (The left side of the twisted part) of the twisted part, and a second flat part (Annotated 12B; labeled second flat part) fixed to a rear (The right side of the twisted part) of the twisted part.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Moriya in view of Johnson and Jackson wherein the torsional guide comprises a twisted part, a first flat part fixed to a front of the twisted part, and a second flat part fixed to a rear of the twisted part as taught by and suggested by Mandai in order to suppress the effects of the pegs (Paragraph 0131.  This is the same modification as claim 15).
Claim(s) 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi et al (US 20170241339 referenced in OA dated 6/17/2022) in view of Johnson.
Regarding claim 17, Yamaguchi discloses a combustor (Figure 1; 102) comprising: 
a burner (Figure 2; 2 and 121) having a plurality of nozzles (Figure 1; 2) configured to inject fuel (The fuel from Figure 2; 3) and air (The air from Figure 2; 125); and 
a duct assembly (Figure 1; 122) coupled to one side (The side of the burner where Figure 1; 122 is coupled) of the burner to burn a mixture of the fuel 25and air and transmit combustion gas (Paragraph 0021) to a turbine (Figure 2; 103).
Yamaguchi does not disclose wherein each of the plurality of nozzles comprises: 
a main cylinder; 
a nozzle shroud surrounding the main cylinder; and 
a fuel injection module disposed between the main cylinder and the nozzle shroud to inject the fuel, 
wherein the fuel injection module comprises: 
a plurality of first struts protruding from the main cylinder and having strut injection holes to inject the fuel; 
a first support tube coupled to outer ends of the first struts; and 
a plurality of second struts protruding from the support tube and having strut injection holes to inject the fuel, and 
wherein each of the first and second struts comprises a swirl guide inclined with respect to a longitudinal direction of the main cylinder, the swirl guide for each first strut being inclined by a first angle and the swirl guide for each second strut being inclined by a second angle with respect to the longitudinal direction of the main cylinder, and 
wherein the first angle and the second angle are larger than 0 degrees and smaller than 90 degrees and the first angle is different from the second angle.
However, Johnson teaches a a combustor nozzle (Figure 3; 110) comprises: 
a main cylinder (The structure having Figure 3; 160); 
a nozzle shroud (Figure 3; 166) surrounding the main cylinder; and 
a fuel injection module (Figure 5.  Paragraph 0039) disposed between the main cylinder and the nozzle shroud to inject fuel (The fuel from Figure 5; 161 and 163),
wherein the fuel injection module comprises: 
a plurality of first strut struts (Figure 5; 156) protruding from the main cylinder and having strut injection holes (Figure 5; 161) to inject the fuel; 
a first support tube (Figure 5; 153) coupled to outer ends of the first struts (The outer ends of the first struts); and 
a plurality of second struts (Figure 5; 157) protruding from the first support tube and having strut injection holes (Figure 5; 163) to inject the fuel, and 
wherein each of the first and second struts comprises a swirl guide (The portions of Figure 5; 156, 157 that is at and downstream of 159 in terms of the airflow through 116)inclined with respect to a longitudinal direction (The central axis of the main cylinder) of the main cylinder, the swirl guide for each first strut being inclined by a first angle (The first angle of the first struts) and the swirl guide for each second strut being inclined by a second angle (The second angle of the second struts) with respect to the longitudinal direction of the main cylinder, and 
wherein the first angle and the second angle are larger than 0 degrees and smaller than 90 degrees and the first angle is different from the second angle (Paragraph 0039).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Yamaguchi wherein each of the plurality of nozzles comprises: a main cylinder; a nozzle shroud surrounding the main cylinder; and a fuel injection module disposed between the main cylinder and the nozzle shroud to inject the fuel, wherein the fuel injection module comprises: a plurality of first struts protruding from the main cylinder and having strut injection holes to inject the fuel; a first support tube coupled to outer ends of the first struts; and a plurality of second struts protruding from the support tube and having strut injection holes to inject the fuel, and wherein each of the first and second struts comprises a swirl guide inclined with respect to a longitudinal direction of the main cylinder, the swirl guide for each first strut being inclined by a first angle and the swirl guide for each second strut being inclined by a second angle with respect to the longitudinal direction of the main cylinder, and wherein the first angle and the second angle are larger than 0 degrees and smaller than 90 degrees and the first angle is different from the second angle as taught by and suggested by Johnson in order to provide higher residual swirl and stronger recirculation and flame stabilization (Paragraph 0039.  The modification uses the nozzle structure of Johnson for each nozzle of Yamaguchi).
Regarding claim 18, Yamaguchi in view of Johnson teaches the invention as claimed.
Yamaguchi does not disclose wherein the second angle is larger than the first angle, making each second strut more inclined than each first strut with respect to the longitudinal direction of the main cylinder.
However, Johnson teaches wherein the second angle is larger than the first angle, making each second strut more inclined than each first strut with respect to the longitudinal direction of the main cylinder (Paragraph 0039).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Yamaguchi wherein the second angle is larger than the first angle, making each second strut more inclined than each first strut with respect to the longitudinal direction of the main cylinder as taught by and suggested by Johnson in order to provide higher residual swirl and stronger recirculation and flame stabilization (Paragraph 0039.  This is the same modification as claim 17).
Regarding claim 19, Yamaguchi discloses a gas turbine (Figure 1; 100) comprising: 
20a compressor (Figure 1; 101) configured to compress air introduced from an outside (The outside of Figure 1; 101 which is where air is taken from.  Paragraph 0020); 
a combustor (Figure 1; 102) configured to mix fuel (The fuel from Figure 2; 3) with the air compressed by the compressor and combust a mixture of the fuel and air to produce combustion gas (Paragraph 0021); and 
a turbine (Figure 1; 103) having a plurality of turbine blades (Figure 1; 133) rotated by the combustion gas produced by the combustor (Paragraph 0022),
25wherein the combustor comprises a burner (Figure 2; 2 and 121) having a plurality of nozzles (Figure 1; 1 and 2) 29configured to inject the fuel and air, and a duct assembly (Figure 1; 122) coupled to one side (The side of the burner where Figure 1; 122 is coupled) of the burner to burn the mixture of the fuel and air and transmit the combustion gas to the turbine
Yamaguchi does not disclose wherein each of the plurality of nozzles comprises: 
a main cylinder; 
a nozzle shroud surrounding the main cylinder; and 
a fuel injection module disposed between the main cylinder and the nozzle shroud to inject the fuel, 
wherein the fuel injection module comprises: 
a plurality of first struts protruding from the main cylinder and having strut injection holes to inject the fuel; 
a first support tube coupled to outer ends of the first struts; and 
a plurality of second struts protruding from the support tube and having strut injection holes to inject the fuel, and 
wherein each of the first and second struts comprises a swirl guide inclined with respect to a longitudinal direction of the main cylinder, the swirl guide for each first strut being inclined by a first angle and the swirl guide for each second strut being inclined by a second angle with respect to the longitudinal direction of the main cylinder, and 
wherein the first angle and the second angle are larger than 0 degrees and smaller than 90 degrees and the first angle is different from the second angle.
However, Johnson teaches a combustor nozzle (Figure 3; 110) comprises: 
a main cylinder (The structure having Figure 3; 160); 
a nozzle shroud (Figure 3; 166) surrounding the main cylinder; and 
a fuel injection module (Figure 5.  Paragraph 0039) disposed between the main cylinder and the nozzle shroud to inject fuel (The fuel from Figure 5; 161 and 163),
wherein the fuel injection module comprises: 
a plurality of first strut struts (Figure 5; 156) protruding from the main cylinder and having strut injection holes (Figure 5; 161) to inject the fuel; 
a first support tube (Figure 5; 153) coupled to outer ends of the first struts (The outer ends of the first struts); and 
a plurality of second struts (Figure 5; 157) protruding from the first support tube and having strut injection holes (Figure 5; 163) to inject the fuel, and 
wherein each of the first and second struts comprises a swirl guide (The portions of Figure 5; 156, 157 that is at and downstream of 159 in terms of the airflow through 116)inclined with respect to a longitudinal direction (The central axis of the main cylinder) of the main cylinder, the swirl guide for each first strut being inclined by a first angle (The first angle of the first struts) and the swirl guide for each second strut being inclined by a second angle (The second angle of the second struts) with respect to the longitudinal direction of the main cylinder, and 
wherein the first angle and the second angle are larger than 0 degrees and smaller than 90 degrees and the first angle is different from the second angle (Paragraph 0039).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Yamaguchi wherein each of the plurality of nozzles comprises: a main cylinder; a nozzle shroud surrounding the main cylinder; and a fuel injection module disposed between the main cylinder and the nozzle shroud to inject the fuel, wherein the fuel injection module comprises: a plurality of first struts protruding from the main cylinder and having strut injection holes to inject the fuel; a first support tube coupled to outer ends of the first struts; and a plurality of second struts protruding from the support tube and having strut injection holes to inject the fuel, and wherein each of the first and second struts comprises a swirl guide inclined with respect to a longitudinal direction of the main cylinder, the swirl guide for each first strut being inclined by a first angle and the swirl guide for each second strut being inclined by a second angle with respect to the longitudinal direction of the main cylinder, and wherein the first angle and the second angle are larger than 0 degrees and smaller than 90 degrees and the first angle is different from the second angle as taught by and suggested by Johnson in order to provide higher residual swirl and stronger recirculation and flame stabilization (Paragraph 0039.  The modification uses the nozzle structure of Johnson for each nozzle of Yamaguchi).
Regarding claim 20, Yamaguchi in view of Johnson teaches the invention as claimed.
Yamaguchi does not disclose wherein the second angle is larger than the first angle, making each second strut more inclined than each first strut with respect to the longitudinal direction of the main cylinder.
However, Johnson teaches wherein the second angle is larger than the first angle, making each second strut more inclined than each first strut with respect to the longitudinal direction of the main cylinder (Paragraph 0039).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Yamaguchi wherein the second angle is larger than the first angle, making each second strut more inclined than each first strut with respect to the longitudinal direction of the main cylinder as taught by and suggested by Johnson in order to provide higher residual swirl and stronger recirculation and flame stabilization (Paragraph 0039.  This is the same modification as claim 19).

Response to Arguments
Applicant's arguments filed 8/5/2022 have been fully considered but they are not persuasive. Applicant asserts that Chila only teaches swirlers in opposite directions.  Examiner respectfully disagrees.  Chila in at least the Abstract, Paragraph 0020, Paragraph 0022, claim 1, and claim 12 state that the vanes impart a same swirl direction, so that these swirlers are in the same direction.
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Crocker et al (US 6272840) and Lee et al (US 5505045) each teaches three swirlers with the second swirler angle greater than the first swirler angle and the third swirler angle being between the first and second swirler angles.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN G KANG whose telephone number is (571)272-9814. The examiner can normally be reached Mon-Fri 8:00-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWIN KANG/            Primary Examiner, Art Unit 3741